FILED
                              NOT FOR PUBLICATION                            NOV 02 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILLIAM TOWNSEND, Jr.,                            No. 10-16708

                Plaintiff - Appellant,            D.C. No. 2:09-cv-02342-KJM

  v.
                                                  MEMORANDUM *
D. K. SISTO; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                   Kimberly J. Mueller, Magistrate Judge, Presiding **

                             Submitted October 25, 2011 ***

Before:         TROTT, GOULD, and RAWLINSON, Circuit Judges.

       California state prisoner William Townsend, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

          **
            Townsend consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment violations in connection with a fall he sustained in the prison showers.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

We reverse and remand.

      Dismissal of Townsend’s action was improper, at this early stage, because

Townsend alleged that prison officials were aware that the poorly maintained

shower floors posed a significant threat to inmate safety yet failed to take

reasonable measures to avoid that threat. See Farmer v. Brennan, 511 U.S. 825,

847 (1994) (a prison official violates the Eighth Amendment prohibition against

inhumane conditions of confinement if he or she knows of a substantial risk of

serious harm to an inmate and fails to take reasonable measures to avoid the harm);

Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998) (“Slippery floors without

protective measures could create a sufficient danger to warrant relief.”).

      Accordingly, we reverse the judgment, and remand with instructions for the

district court to order service of the operative second amended complaint by the

United States Marshal.

      We deny Townsend’s request to remand this case to a different judge or

court because the record does not indicate that the case presents the rare




                                           2                                   10-16708
circumstances necessary to warrant reassignment. See Hernandez v. City of El

Monte, 138 F.3d 393, 402-03 (9th Cir. 1998).

      Townsend shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                        3                                 10-16708